Citation Nr: 0531836	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-43 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of an in-
service injury to include but not limited to sexual 
dysfunction, hematuria, pain and hematospermia.

3.  Entitlement to an increased (compensable) rating for 
service-connected scarring. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1974 to October 
1976.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, MT.

The veteran provided testimony before a Veterans Law Judge at 
the RO in June 2005.

A Veterans Law Judge granted the veteran's motion to advance 
the case on the docket pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c) in November 2005.

Issues ## 2 and 3 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide issue #1 on appeal is of 
record.

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of stressful events of a boat accident, 
and medical evidence including expert opinions of a nexus 
between diagnosed PTSD and the stressful event in service.



CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

During the course of the current appeal, the Board notes that 
there have been changes in the laws with regard to notice, 
the duty to assist in development of the evidence and other 
such matters.  In this case, with regard only to issue #1, 
and given the extensive nature of available evidence, the 
acknowledged responsiveness of the veteran to the mandates of 
providing pertinent evidence with regard to his claim, and 
the ultimate resolution reached in the case herein, the Board 
can stipulate that all requirements of due process have been 
fulfilled, and that the action taken herein does not in any 
way jeopardize or diminish the rights of the veteran nor in 
any other way prejudice his case. 

Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In the event that PTSD is in fact one of the diagnoses, the 
RO must address the issue of special provisions of pertinent 
regulations relating to PTSD due to personal assault (to 
include on the basis of aggravation), or comparable events, 
including M21-1, Part III, Chapter 5, Fast Letter 96-81 of 
July 1996 as amended, and relevant judicial mandates such as 
West v. Brown, 7 Vet. App. 70 (1994) and Zarycki v. Brown, 6 
Vet. App. 91 (1993).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

In general, the evidence necessary to establish the 
incurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  In this case, the veteran does not argue, and the 
evidence, including a review of the information contained in 
the veteran's personnel file (DA Form 20) and his discharge 
(DD Form 214), does not show, that he participated in combat.  
In addition, the claimed stressors are not related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  In Doran, the Court cited a provision of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part, that "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.  

In more recent cases, the Court has clarified that 
promulgation of amended regulations of 38 C.F.R. 
§ 3.304(f)(3) were within VA authority to require "credible 
supporting evidence" of the occurrence of a stressor in PTSD 
claims.  However, that claimant must be advised that evidence 
from sources other than service records may corroborate the 
stressor incurrence.  And that a veteran's statement 
regarding a non-combat in-service assault is certainly lay 
evidence which must be considered in adjudicating a PTSD 
claim.  It was also held that in some situations, 
corroborating evidence of an in-service stressor may be 
provided by other lay evidence.  And that in fact, VA 
regulatory requirements for "credible supporting evidence" 
that the stressor occurred does not preclude the 
consideration of lay evidence in the context of the statutory 
obligation to review the entire evidence of record, assess 
credibility, and resolve reasonable doubt.  See, e.g., Moran  
v. Principi, No. 99-754 (U. S. Vet. App. June 20, 2003); 
Russell v. Principi, No. 91-1457 (U.S. Vet. App. April 16, 
2003); and another related discussion of corroboration of in-
service stressors in an opinion from the U. S. Court of 
Appeals for the Federal Circuit in NOVA v. Secretary, No. 02-
7346, May 14, 2003.   

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  

With regard to personal assault and/or violent injury cases, 
the Court pointed out that "VA has provided special 
evidentiary development procedures, including the 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id. 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8), (9)).  The Court has also held that these 
provisions of M21-1, which provide special evidentiary 
procedures for PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations.  
See YR v. West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a post-
traumatic stress disorder claim is based on in-service 
personal assault or trauma, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  

VA will not deny a PTSD claim that is based on in-service 
personal assault or trauma without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The veteran had active service in the U.S. Air Force from 
March 1974 to October 1976.  In the spring of  1976, he was 
stationed in Greece, and service medical records reflect that 
on May 1, 1976, he was injured in a boating accident while 
off duty after which he was hospitalized at an Air Force 
facility.  The official service details of the incident are 
limited, but treatment records show that he was seen for a 
buttock area laceration and follow-up care.  

One official statement is of record showing that at 1700 
hours, he was sailing when his boat was swamped.  It stated 
that he had been "rescued by a Greek National in a power 
boat".  It further reported that he slipped exiting the 
second boat and became hung-up on the boat oar hook.  

Another official incident report stated that at about 1800 
hours, he experienced a laceration of the left buttock when 
he attempted to get out of a rowboat, off base and off duty.  
A temporary profile limitation was instituted.

Actual clinical records are limited, but the emergency walk-
in notation was that as a result of the incident, he had 
fallen on the oar-lock at the back of the boat and this 
object had become "imbedded" in the left buttock.  It was 
initially felt that the rectum and anus had not been 
impacted.  

One notation was to the effect that there was induration of 
tissue at the "entry site" but no sign of additional 
infection.  

There was also a notation that there was some discoloration 
to the posterior aspect of the scrotum itself.

Subsequent fecal material staining on the dressing was 
however noted although no fecal contamination of the wound 
was identified.  Care was taken to observe for scrotal sack 
swelling; and antibiotics and sitzbaths were prescribed even 
after sutures were removed.

The veteran has since described his recollections of the 
boating incident in detail on numerous occasions.  In 
summary, he and another serviceman were in a rented boat, 
evidently a non-mechanized, small rowboat or sailboat of some 
kind, when they were swamped (it is unclear whether this was 
a result of being hit or other circumstances); however, 
immediately thereafter, a motorized water vehicle of some 
kind sped directly at their vessel with the inhabitants 
yelling at them.  

The veteran has alleged that while the motorized boaters were 
not identified (at least to him, as he had been injured), 
this may have been a deliberate but spontaneous antagonistic 
act on their part; or it may have been an act of terror 
perpetrated by a local Greek group.  Either would have been 
consistent with those undertaken at the same time against the 
Embassy in Athens, including killing of the CIA Station Chief 
and injuring and threatening the entire community, 
particularly their stated immediate targets, the American 
military and intelligence communities.  

It is clear from the aggregate history that both the 
immediate and remote perceptions of the parties involved in 
this entire incident may have been reasonably subject to a 
variety of credible and possibly antithetical 
interpretations.

It is possible that they may well have been the local 
civilians or even official parties or police endeavoring to 
expeditiously assist the swamped boat; or they might not have 
been.  The fact that a clearly more powerful vessel than the 
one in which the veteran and his friend were in, admittedly 
approached swiftly, i.e., "charged" at the American service 
personnel, given the context of civil unrest and violent 
anti-American terrorist activities in Greece at the time, 
might well have been misinterpreted by the most impassionate 
of observers.  Add to this that by all accounts, the service 
members were indeed swamped and thus may well have reasonably 
thought they were going to drown.  For anyone who was a 
participant, it could have been undeniably startling, 
frightening and traumatizing, both contemporaneously and even 
more so perhaps, retrospectively.

The veteran states that he experienced two primary injuries 
as a result: one occurred when he almost drowned; after being 
rescued by civilian passers-by, he ended up on the shore 
gasping for breath, which he now relives and features in his 
nightmares; and the other which involved physical trauma to 
the buttocks, rectal and anal and perineal areas from the 
oars' docking device on the boat.  He has stated that the oar 
lock penetrated in the anal area behind his left testicle.  
He has said that when he was revived on the shore, he was 
covered with blood.

The veteran has also asserted that after the initial injury 
healed, he was transferred from Greece to a Florida base; and 
two months after the initial incident, he awoke one night to 
find his shorts filled with blood.  He alleges that he went 
to the base facility and was told that it was probably a 
result of the Greek accident.  A report of that treatment is 
not of record.  

He indicates that he has had several marriages since the 
1970's during which he had not had enjoyable sexual 
experiences due to pain as a result of the accident.  He 
states that he has been told by one treating physician that 
the problems stem from broken blood vessels, and that is the 
basis for his now ejaculating blood during sex.   He says 
that this hypothesis had been validated by inserting a 
catheter into his penis by the physician.

The veteran has provided extensive reference materials from 
resource guides and print media concerning the political 
unrest in Greece at the time of his being stationed there, 
the violent acts and other work of the terrorists, etc.  This 
is all of record.  He has also testified in that regard and 
his story has been repeated on numerous occasions in a 
clinical setting.

On an extensive psychiatric evaluation undertaken on VA 
referral by the Great Falls Clinic in January 2003, the 
veteran gave a history of the Greek boat incident, since 
which he had had a profound fear of death, and had also had 
rectal, anal and peroneal pain.  Since then he had had 
ongoing problems with panic and anxiety, with associated 
tightness in his chest, increased heart rate and 
perspiration, racing thoughts, nausea and dizziness, a fear 
that he is going to die and hyperventilation.  This now 
happened about twice a week.  Prior to the boating incident, 
he had not had any panic.  He also had intrusive flashbacks 
and dreams about the event.  Even in talking about it, his 
face became flushed.  He was having problems concentrating at 
work and would awaken during the night.  When he had dreams 
about the incident, he would awake with panic-like symptoms.  
He felt emotionally distant and detached with others and did 
not like to mingle with them.  He had anhedonia and felt a 
hopelessness about his life.  He had a sense of foreshortened 
future.  He had difficulty relaxing.  He was hypervigilant, 
had struggled with feeling down at times, and had problems 
with attention and concentration.

Because of the incident [two months after the accident but 
while still in service] when he awakened with a lapful of 
blood, he had additional fear.  This had been particularly 
bad during attempts at sexual intercourse.  He had continued 
groin pain throughout the day and was now bleeding on 
ejaculation.  He had had a steady girlfriend for 3 years and 
sexual functioning was quite problematic due to pain and the 
bleeding.  He said he had had 3 failed marriages as well as 
instability at work.  His current post office job of 3 years 
was the longest he had had.

The examiner described the current findings in detail; this 
report is of record.  The examiner diagnosed PTSD, chronic, 
as well as depressive disorder, NOS and features of panic 
disorder without agoraphobia, rule out cognitive disorder, 
NOS.  In addition to his mental health problems, the examiner 
expressed wonderment about the neurocognitive sequelae of the 
boating accident but reported that nothing definitive was 
found at this time.  GAF was assessed at 55.

Statements have been received from family and friends as to 
how he changed after service and the problems he now 
experiences including of a sexual nature.

VA and private facility outpatient clinical records are in 
the file showing ongoing care for diagnosed mental health 
problems including anxiety disorder, PTSD and associated 
insomnia.  On numerous occasions he also complained of bloody 
ejaculate.

On VA psychiatric evaluation in March 2003, diagnosis was 
PTSD and the examiner concluded that it was probably due to 
the in-service boat experience.  GAF was 68 and it was felt 
that he had had some improvement.

Dr. MHJ of the Great Falls Clinic opined, in a statement in 
April 2004, that the veteran:

does have PTSD, which I believe to be 
related to his boating accident while he 
was in the service of the Untied States 
military.  As you know from previous 
documentation, (the veteran) meets the 
criteria for PTSD, chronic in type and 
that those symptoms, although 
unfortunately not diagnosed until 
recently, have been present and 
significant for much of his life since 
that accident.  

The physician further described the possibility that some of 
his organic complaints including GERD might be related to the 
PTSD diagnosis.

On other VA and private clinical updates including in May 
2005 and since, it has been confirmed that the veteran was 
diagnosed with PTSD that was secondary to his in-service boat 
accident.  It has also been confirmed that he had peroneal 
injury at that time and continued to have symptoms associated 
therewith as well.

Given the nature of the action taken by the Board herein, it 
can be stipulated that adequate evidence has been 
satisfactorily developed and that the veteran has benefited 
from all due process protections as contemplated within newly 
enacted legislation.

It should be said from the outset that the obtainable 
evidence in this case is by no means comprehensive, nor will 
it probably ever be much better than it is now.  Nonetheless, 
the Board finds that there is a sufficiently credible and 
adequate basis for satisfactorily resolving the issue at 
hand.   

Applicable regulations provide that service connection for a 
psychiatric disorder such as PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).

In the case of a non-combat related stressor, there are 
numerous guidelines set forth which regulate what may and may 
not be considered and under what circumstances.  In the case 
of a claim that a personal assault or specific traumatic 
incident such as has been alleged in this case, was the 
stressor for PTSD, certain additional or collateral factors 
may be taken into consideration.  

In this case, there is much documentation, including of an 
official nature, to support that the veteran was involved in 
a boat incident while in Greece in May 1976 while in service.  
Additional information as to the exact circumstances of that 
incident are not contradicted by collateral records including 
from contemporary media, and in fact are fairly consistent 
therewith.  

In this case, there is indeed a recognized dichotomy between 
what may or may not have happened versus perceptions thereof.  
However, in such an instance, a perception may well take on 
such a significant reality as to become tantamount to a 
finite certainty of fact.  The somewhat philosophical 
problems in that issue have been partly discussed above.

Suffice it to state that his story and his perception thereof 
is certainly believed by virtually all of the myriad family 
and friends, clinicians and therapists who have seen him in a 
clinical and/or personal setting since then.  And, all in 
all, the Board has found a valid and justifiable basis for 
extending credibility to his account.  

The veteran has been found to have anxiety and panic, but 
most predominantly diagnosed as having PTSD as at least a 
significant portion of any mental health problem.  Pivotally, 
of record are numerous affirmative conclusions, reached by 
medical and lay experts, that his current symptoms are due to 
and entirely consistent with the reasonably substantiated in-
service boat-incident stressor.  The Board finds no sound 
basis for disagreement.  The Board is also mindful of the 
extensive and thoughtful medical expert opinion which 
concurs.

Resolving all doubt in his favor, the veteran's currently 
diagnosed PTSD cannot be dissociated from the veteran's 
reported boat accident during service.  


ORDER

Service connection for PTSD is granted.



REMAND

The questions which remain with regard to issues ##2 and 3 
primarily relate to whether the veteran has additional 
organic and/or psychological residuals from the in-service 
injury, and the nature thereof.

Service connection has been granted only for a buttocks 
laceration, for which a noncompensable rating has been 
assigned.  

However, there has even been disagreement as to what is and 
is not a scar in this case, with a recent examiner not being 
able to reach a definitive opinion in that regard.

Moreover, the more basic issue is not, at this point, whether 
the veteran has more than a simple laceration, and the nature 
of such laceration's externally visible scarring (i.e., 
location, extent, structural involvement, etc.); but rather 
whether there are more involved residuals, including but not 
limited to internal and organic scarring, pain, hematuria, 
etc.  To that effect, the evidence is extensive, convoluted, 
and somewhat confusing.

The veteran states that since service, he had had ongoing and 
increasingly problematic genitourinary complaints relating to 
his pain and other dysfunctioning.  

In a VA Form 21-4138 filed in September 2002, the veteran 
indicated that he had been seen by various physicians in CA 
from service until the early 1980's; that none of them could 
find any reason for his problems and told him it was 
something he had to live with.  He alleges that he has had 
pain all of this time, particularly during and after sexual 
intercourse, but it was not until recently when a physician 
addressed the possibility that it might be due to the Greek 
incident.

In 1996, the veteran underwent a flexible sigmoidoscopy after 
he had noted rectal bleeding.  He was found to have a slight 
inflammation of the anal verge felt to be due to mild 
proctitis.

When seen for other complaints in early 1998, he was 
incidentally  noted to have a right spermatocele.

In May 2002, he brought a sample of grossly bloody urine to 
the emergency room.  He said that this was the second time he 
had had this in his life, the other being in May 2002 after 
intercourse.

The veteran was seen in June 2002 with complaints of 
hematuria occurring a couple of times after intercourse.  IVP 
appeared normal.

A clinical assessment is of record from JTH, M.D., dated in 
July 2002, to the effect that a CT scan showed some mild 
deformity on the floor of the urinary bladder (most commonly 
due to mass effect secondary to prostatic enlargement), and a 
small amount of postvoid residual within the urinary bladder.

Treatment records from JCB, M.D., in September 2002 show a 
history of persistent hematospermia.  A CT scan showed some 
fullness of the seminal vesicles but no other abnormalities.  
He was noted to have a history of (in-service) perineal 
trauma.

Records from PJR, M.D., dated in September 2002 showed, in 
pertinent part, no confirmation of an etiology for his 
claimed flank pain, but tests had confirmed borderline large 
prostate and seminal vesicles.

On VA examination in March 2003, his in-service history was 
noted in detail.  After service, it was noted that VA 
clinical records showed that in January 1998, he had 
complained of a lump in his right testicle that had been 
there for about 6 months.  He had a history of a vasectomy 
about 12 years before.  His presentation to the private 
facilities identified above was also noted.  He said that 
since the Spring of 2002, he had noticed blood in his 
ejaculate.  Two urologists had said that he had some vessel 
damage but nothing else was found.  He also had some 
occasional testicle pain, especially with an erection.  All 
of these had happened since the in-service accident.  

On examination, he had an enlarged prostate.  He had 
increased nocturnal frequency without dysuria.  He had had a 
vasectomy in 1983 but had had no urinary problems.  The 
perianal area was also reportedly examined.  Initially the 
examiner said the scar could not be located, but when the 
veteran identified the specific area, it was felt that 
perhaps there was a scar but it was 4 cm. in length and 
neither adherent nor tender.  The veteran said that the 
initial scar in service had been sutured, but in addition to 
that, the oar lock had actually penetrated into his body 
cavity.  The examiner felt that the veteran's hematospermia 
might have many causes including his vasectomy scarring, his 
enlarged prostate, infection, but felt it was unlikely that 
it was due to the in-service scar. 

A clinical notation in March 2003 was that he had had 
nocturia 2-3 times a night for the past 3-4 months.  He had 
had no dysuria.  He had been given antibiotics.  He also had 
genital pain of unknown etiology.

Statements have been received from friends and family as to 
the difficulty the genitourinary problems have caused.

Several reports are of record from one physician, LKS. M.D.; 
one such statement, dated in July 2003, said in pertinent 
part that:  

(The veteran) has been a patient at my 
clinic since February 2000.  Over the 
last three years we have been dealing 
with multiple issues relating to an 
injury received May 1, 1976 in the 
service.  He was 19 at that time and he 
received an accident from a boat oar lock 
when his ship was capsized.  He stated to 
me that he had a 3 inch deep laceration 
into his left leg and perineal area.  He 
was treated in Greece and then...was sent 
to Patrick Air Force Base in Florida.  He 
was seen again for this accident in 
September (1976)...when he had difficulty 
with his wound breaking open and had a 
profound amount of bleeding.  

The physician stated that the veteran reported that he had 
had not had any type of sexual intercourse until age 23, some 
2 years after service, when he developed difficulties with 
pain with erection.  He had been seen by a civilian doctor in 
CA for that at the time.  

The physician further stated that:

(s)ince age 23, he had has continued 
difficulties with pain with intercourse.  
He first saw me a couple of years ago for 
a gross hematuria as well as 
hematospermia.  He has had both of these 
events happen after intercourse.  He has 
had decreased libido secondary to his 
discomfort.  His lack of desire for 
intercourse has been ongoing for the last 
20 some years secondary to its 
discomfort.  This had nothing to do with 
his recent start of antidepressant 
medicines.

Additionally, the patient's discomfort 
tends to be a deep inner discomfort along 
the scar line.  When he was examined by 
the VA, they felt this was a peripheral 
scar and did not appreciate any 
peripheral tenderness.  He states that 
his pain tends to be when he is standing 
and again it is not superficial, but a 
deep aching.

I believe that (the veteran's) symptoms 
of sexual dysfunction, hematospermia and 
gross hematuria are directly related to 
his injury that he received in May 1976 
outside of Greece.  The patient was 
instructed through the VA to return if he 
had any symptoms.  Unfortunately, the 
patient did not have sexual encounters 
past his discharge so he did not know at 
the time of his discharge the problems 
this wound had created for him.  
(emphasis added).

VA clinical notations in the file reflect that in October and 
November 2003, the veteran complained of ongoing chronic 
perineal pain which had started to impact his daily 
activities.

Photos of the veteran's peroneal and related areas are in the 
file.  

Ongoing outpatient reports show repeated complaints of 
peroneal pain, and tenderness in the testicle.

On one Great Falls Clinic visit in October 2004, he underwent 
a left hypgastric plexus block.  

The examiner described him as having: 

a well healed scar that extended from the 
medial aspect of the thigh over into the 
perineum and down onto the scrotum.  This 
is the area that typically hurts for him.  
It is also very tender.  (emphasis added)

Other clinical records show that he had been given Ketamine-
cionidine-gabapentin ointment which had seemed to help with 
his ongoing perineal pain.   

In January 2005, he was seen with a "terrible" time with 
left testicular pain.  He had been urinating blood with heavy 
clots, and had heart palpitations and all over weakness.  
Diagnoses were gross hematuria and anxiety.  One examiner 
opined that his pain might be secondary to pelvic instability 
because of the perineal pain.

A statement is of record from LKS, M.D., who has been his 
primary caregiver since February 2000, dated in June 2005 in 
pertinent part as follows:

(The veteran) has never been diagnosed in 
my office with erectile dysfunction.  He 
is able to achieve and maintain an 
erection.  His difficulty with his sexual 
functioning is completely centered around 
pain with erection.  He also had 
difficulty with hematospermia as well as 
hematuria.  These have been noted to have 
begun ever since his accident in Greece  
This has been delineated throughout our 
office notes.

I first saw (the veteran) November 04, 
2002, for hematospermia.  He had been to 
several urologists, and we referred him 
at that time for further evaluation.

In addition, this difficulty with pain 
with erection was noted way before any 
type of antidepressant was tried.  
Certainly pain with erection is not 
associated with use of antidepressant 
medicines, and the lack of desire as well 
as difficulty achieving orgasms is 
associated with antidepressant 
medications.  This patient's difficulty 
centers around lack of desire to have 
intercourse secondary to pain and the 
hematospermia associated with it.  He is 
able to physiologically have an erection 
as well as orgasm.

He has been seen, as noted above, by 
multiple urologists.  He has had 
cystoscopy three separate times with no 
positive identification of the source of 
his bleeding.

In addition, he has concrete scar mapping 
by Dr. (K), pain management specialist, 
as noted in the Great Falls Clinic 
records as well.  This correlates with 
the chronic perineal pain as well as a 
probable causative agent of his 
hematospermia.  This again, is from his 
service-connected accident on May 01, 
1976.  (emphasis added)

As is obvious, the evidence of record, as described above, 
raises difficult questions as to the exact overall and 
aggregate nature of the veteran's current residuals, and how 
they should be most appropriately rated.  At the very least, 
there is a great deal of contradictory medical information 
and opinion of record which must be further assessed and 
resolved.

In order to resolve this, the Board finds that additional 
development is necessary.  

The case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional clinical 
data relating to his current symptoms 
from the peroneal injury, he should be 
asked to provide it, and the RO should 
assist him as required.

2.  The case should then be forwarded, 
along with all clinical and other 
evidence, to VA examiner(s) for 
examination(s) appropriate for 
determining the severity and extent of 
any service-connected scar residuals, as 
well as offering opinions as to whether 
it is at least as likely as not that 
claimed sexual dysfunction, hematuria, 
and hematospermia are related to, or 
residuals of, the in-service boating 
accident.

The multiple and convoluted facets of his 
disabilities as stated above should be 
carefully delineated, and opinions stated 
as to what is and what is not part of the 
original injury, assuming the nature as 
herein delineated.  The opinions should 
be fully annotated to the evidence of 
record.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a comprehensive SSOC 
should be issued, and the veteran and his 
representative should be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.  The veteran 
need do nothing further until so 
notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


